This to an appeal from a judgment of the county court of Tulsa county imposing a fine of ten dollars on the plaintiff in error for violating a town ordinance of the town of Owasso, the plaintiff in error having been prosecuted in the county court on an appeal from the municipal court of the town of Owasso.
Counsel for the defendant in error has filed a motion to dismiss the appeal on the following grounds: First; because the proceedings were not filed in this court within sixty days from the date of *Page 714 
judgment, no extension of time having been granted by the trial court. Second; that this court has no jurisdiction on appeals of actions brought to enforce a town ordinance, the same not being a criminal action.
The motion is sustained as to the first ground and the appeal accordingly dismissed.